Ease 1:2G-cy-10723-PKE Besument 62 Filed 08/45/24 Page 4 of 4

Arent Fox Arent Fox LLP / Attorneys at Law
Boston / Los Angeles / New York / San Francisco / Washington, DC
September 15, 2021 James H. Hulme
Partner
BYECF 202.857.6144 DRECT
202.857.6395 FAX
. james. hulme@arentfox.com
Hon. P. Kevin Castel
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10017-1312

Re: Neuman v. Garcia, et al., Case No.1:20-cy-10723
Dear Judge Castel:

We represent defendants in the referenced action, and we write on behalf of plaintiff and
. defendants.

As I previously advised the Court on July 12 (Dkt. 60), at the Court’s suggestion, the parties have
made progress on arranging a mediation, including agreeing on a mediator, the Hon. Allyson K.
Duncan. Due to a scheduling error, the mediation is unable to take place on the previously-planned
date, September 17, 2021. It has been rescheduled for October 4, 2021, which is the next date on
which the parties, their counsel, and Judge Duncan are available.

Based on this change, the parties mutually request the Court to modify the current briefing schedule -
for defendants’ motion to dismiss. That motion is currently due on October 15, 2021. We request
that the Court change the due date of the motion to November 5, 202)

Thank you for your consideration of this request.

Very truly yours, nye” $, ee =D

    

James H. Hulme J sb ~
| Cop |
ce: All counsel of record (via ECF) : | - | 5
Smart in

Your Worid 4301 Avenue of the Americas, 42nd Floor / New York, NY 10019-6040 / arentfox.com

 
